DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6-7, filed January 15, 2021, with respect to the rejection made under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-8 and 17-20 has been withdrawn. 
	Applicant’s amendments to claims 1 and 9 have overcome the rejections of claims 1-16 under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17, the prior art does not teach or suggest, in the context of the claims, a device for clipping tissue comprising a motor, the motor actuating a rotary input to rotate, and a clip magazine movable in a first direction in response to the rotation of the rotary input, the clip magazine movable in a second direction in response to the rotation of the rotary input, wherein the second direction is transverse to the first direction.
Regarding claim 9, the prior art does not teach or suggest, in the context of the claims, a device for clipping tissue comprising a motor, the motor actuating a rotary input to rotate, and a clip magazine, the rotary input comprising a first cam lobe and the clip magazine comprising a second cam lobe, the first and second cam lobe engaging to translate the clip magazine from a fully-retracted position to a fully-advanced position in response to rotation of the rotary input in a first direction, the first clip of the clip magazine being aligned with the loading portion of a shaft when the clip magazine is in the fully-advanced position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ERIC ROSEN, at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771